783 N.W.2d 109 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edward Ford GARLAND, Defendant-Appellant.
Docket No. 139772. COA No. 284300.
Supreme Court of Michigan.
June 23, 2010.

Order
On order of the Court, the application for leave to appeal the August 18, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.